Citation Nr: 1607527	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-16 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2015, the Veteran had a personal hearing with the undersigned VLJ.

The record suggests his PTSD has caused him to be unemployable.  Accordingly, a claim of entitlement to a TDIU has been added to the issues under review.

In this decision, the Board is granting an increased rating for PTSD to 50 percent.  However, the issue of whether he is entitled to an even higher rating requires additional development, as does his claim for a TDIU.  Therefore, these issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD manifests with occupational and social impairment with reduced reliability and productivity.






CONCLUSION OF LAW

The criteria for an 50 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In August 2011, the Veteran alleged an increase in the severity of his symptoms, which requires that he be given an updated VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007), See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  This has not been conducted, therefore this issue must be remanded.  Further, there are no medical treatment records dated later than March 2011.  However, the Board finds that the evidence is sufficient to award an increased rating prior to such development.  The Veteran is not prejudiced, as this issue will be subject to readjudication.

Increased rating for PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD is rated as 30 percent disabling.  He argues that his symptoms are more severe than reflected in the record, and that he is entitled to a higher rating.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2015).  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  
	
According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2015).

As mentioned above, the record does not contain much evidence.  His claim was received in December 2010.  The effective date of an increased rating is when it is factually ascertainable that an increase has occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  Therefore, the relevant time period for review is one year prior to the date of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Accordingly, review of the evidence will be from December 2009 and forward.  

An April 2010 treatment record shows the Veteran was showing an improvement in symptoms due to prescription medication.  He reported that fishing helped him relax, and that going outside helped to alleviate symptoms.  He reported a good relationship with his stepson.  His judgment and insight were assessed as fair, and it was noted he had a gambling problem within the preceding year.  

At the March 2011 VA examination, it was noted that the previous examination was in May 2005.  At that time, he was able to work a full-time job because it was rather isolated.  Since then, he had an on-the-job injury, and was not able to keep that job.  He has not found any work since then.  He reported that the prescription medication helps his symptoms, but that he still has "spells."  He reported spending most of his time alone.  Although in a good relationship with his fiancée, his kids, and his parents, he denied going to any sort of social outing with them.  He did report visiting his parents.  He reported having one friend.  He denied a history or violence or aggressive behavior.  

At his December 2015 hearing, the Veteran reported that he stays away from people and spends most of his time alone because he finds himself overwhelmed by anxiety when around a group of people.  He said this happens at least five times a week, and that he estimated that he spends about 80 percent of his time alone.  He reported that he stopped working in 2008, due to an on-the-job injury, but that he was able to work on that job for over 20 years because he did not have to work with other people.  He reported that he had memory problems, which also cause him to feel overwhelmed in social situations.  He reported sleeping problems and nightmares, as well as intrusive thoughts and hypervigilance.  He reported having homicidal ideation, though no real intent.  He indicated he had married his fiancée, and that he had a good relationship with their children.   

Based on this evidence, the Board finds that a higher rating of 50 percent is warranted.  At this time, the evidence does not show a 70 percent rating warranted, as he does not show deficiencies in most areas.  He has a good relationship with his family, and he does have a few friends.  His isolating behavior has likely impacted those areas of his life, but not to the point where he is deficient.  The evidence also does not show deficiencies in mood, judgment, or thought.  In April 2010, his mood was described as neutral, with stable and appropriate affect.  His thoughts and behavior were normal.  In March 2011, his mood was described as good and stable.  His thoughts were unremarkable, and he was noted to understand the outcome of his behaviors.  Accordingly, a 50 percent rating is granted.

Because this issue is being remanded for further development, including obtaining records, a discussion of whether an extraschedular rating is warranted is not currently appropriate.


ORDER

A 50 percent rating for PTSD is granted, effective from April 2010.


REMAND

The Veteran's PTSD claim requires additional development.  Updated treatment records since March 2011 must be obtained, as well as his files from the Social Security Administration (SSA).  Further, he  must be given an updated VA examination.

He has alleged that his PTSD precludes employment.  The issue of a TDIU is inextricably intertwined with his claim for a higher rating for PTSD, and must also be remanded for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his PTSD and make arrangements to obtain all records not already associated with the claims file.

2.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

3.  Make arrangements to obtain the Veteran's file from SSA.

4.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of his PTSD.  The examiner is asked to conduct a complete examination, including all necessary diagnostic tests.  The examiner is asked to elicit from the Veteran a detailed history of his symptoms, and to provide an opinion on the level of the Veteran's social and occupational impairment.

5.  If the evidence does not contain adequate evidence to adjudicate the claim for TDIU, then schedule a social and industrial survey for an opinion on employability.  The opinion may take into account his training, education, and previous work experience, but not his age or other nonservice-connected disabilities.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal as well as the intertwined TDIU claim.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


